Exhibit 10.1

Execution Version

AMENDMENT AND WAIVER

TO

AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

This AMENDMENT AND WAIVER TO AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT
(this “Buyback Amendment”) is dated as of November 15, 2011 and is entered into
by and among OZ MANAGEMENT LP, a Delaware limited partnership (“Borrower”), the
GUARANTORS listed on the signature pages hereto (together with Borrower, the
“Credit Parties”), GOLDMAN SACHS CREDIT PARTNERS L.P., as Administrative Agent
(together with its permitted successors in such capacity, “Administrative
Agent”), LEHMAN COMMERCIAL PAPER INC., as Syndication Agent (together with its
permitted successors in such capacity, “Syndication Agent”), and the LENDERS
listed on the signature pages hereto, and is made with reference to the Amended
and Restated Credit Agreement, dated as of October 26, 2007 (as amended, amended
and restated, supplemented or otherwise modified through the date hereof, the
“Credit Agreement”), among Borrower, the Guarantors, Administrative Agent, the
Lenders and the other Agents and Arrangers named therein. Capitalized terms used
herein without definition shall have the same meanings herein as set forth in
the Credit Agreement.

RECITALS

WHEREAS, Borrower desires to offer to purchase and assume from any Lenders
desiring to sell and assign to Borrower (the “Selling Lenders”) pursuant to an
assignment and assumption agreement in a form to be agreed between the
Administrative Agent and Borrower (the “Borrower Assignment Agreement”) the
Loans of such Selling Lenders (the “Selling Lender Loans”) (including all
accrued interest and fees) at the price that is 95% of the par value of the
Selling Lender Loans, and concurrently therewith the Selling Lender Loans shall
be automatically cancelled without further action by any Person (collectively,
the “Borrower Repurchase Transaction”);

WHEREAS, the Borrower also desires to incur certain Indebtedness (“Permitted
Buyback Indebtedness”) in an aggregate principal amount of up to $391.0 million,
the proceeds of which are to be used to consummate the Borrower Repurchase
Transaction, to prepay or repay the Loans and other Obligations, to pay fees and
expenses with respect to the foregoing and, following the repayment in full of
the Loans and other Obligations, for general corporate purposes.

WHEREAS, the Credit Parties have requested that Requisite Lenders agree to amend
and waive certain provisions of the Credit Agreement as provided for herein in
order to permit the Credit Parties to consummate the Borrower Repurchase
Transaction and incur the Permitted Buyback Indebtedness and to address certain
related matters as set forth herein; and



--------------------------------------------------------------------------------

WHEREAS, subject to the terms and conditions set forth herein, Requisite Lenders
are willing to agree to such amendments and waivers to the Credit Agreement and
other Collateral Documents as set forth herein.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

SECTION I. WAIVER

Requisite Lenders hereby waive the provisions of Section 10.6 that would
otherwise restrict or prohibit the Borrower Repurchase Transaction subject to
the following conditions: (i) the offer to repurchase Loans pursuant to the
Borrower Repurchase Transaction shall be made to all Lenders on the same terms,
(ii) the Borrower Repurchase Transaction shall be consummated within 60 days
from the effectiveness of this Buyback Amendment and (iii) the procedures used
to consummate the Borrower Repurchase Transaction shall be reasonably acceptable
to the Administrative Agent and the Credit Parties. In addition, solely for the
purpose of consummating the Borrower Repurchase Transaction notwithstanding
anything to the contrary contained in the Credit Agreement, (i) Borrower shall
be deemed an Eligible Assignee (provided that Borrower shall not be required to
represent and warrant that (x) it has experience and expertise in the making of
or investing in loans such as the Selling Lender Loans or (y) it will make or
invest in, as the case may be, the Selling Lender Loans for its own account in
the ordinary course), (ii) the provisions of Section 2.17 of the Credit
Agreement shall not be construed to apply to (a) any payment made by Borrower
pursuant to and in accordance with the express terms of this Buyback Amendment
or (b) any payment obtained by any Selling Lender as consideration for the
assignment or sale of the Selling Lender Loans pursuant to and in accordance
with the express terms of this Buyback Amendment.

For the avoidance of doubt, the Borrower Repurchase Transaction (i) shall not
constitute a prepayment pursuant to Section 2.12, Section 2.13, Section 2.14,
Section 2.15, Section 2.16 or Section 2.17 or for any other purpose under the
Credit Agreement and (ii) shall not change the scheduled amortization required
by Section 2.12, except to reduce the amount outstanding and due and payable on
the Term Loan Maturity Date (and such reduction, for the avoidance of doubt,
shall only apply, on a non-pro rata basis, to the Selling Lender Loans).

From and after the date of completion of the Borrower Repurchase Transaction,
(i) no interest shall accrue on the Selling Lender Loans, (ii) the Selling
Lender Loans shall, for all purposes under the Credit Agreement and the other
Credit Documents (notwithstanding any provisions therein to the contrary), and
without further action by any Person, be automatically cancelled, retired and
terminated for all purposes (including, for the avoidance of doubt, with respect
to any ability to vote or receive payments) and deemed no longer outstanding,
from and after which time, the Selling Lender Loans may not be resold, assigned
or participated out by Borrower and (iii) neither the Selling Lenders nor the
Borrower shall have any rights or privileges under any Credit Document with
respect to the Selling Lender Loans, including, but not limited to (a) the right
to receive or have applied any payments to the Lenders under the Credit
Agreement or any

 

2



--------------------------------------------------------------------------------

other Credit Document, (b) the right to make or receive any request, demand,
authorization, direction, notice, consent or waiver under the Credit Agreement
or any other Credit Document or (c) the inclusion of the Selling Lender Loans in
the determination of Requisite Lenders, or for any similar or related purpose,
under the Credit Agreement or any other Credit Document.

SECTION II. AMENDMENTS.

 

  (i) Section 1.1 of the Credit Agreement is hereby amended by adding the
following definitions in proper alphabetical sequence:

“Borrower Repurchase Transaction” has the meaning assigned to that term in the
recitals to the Buyback Amendment.

“Buyback Amendment” means that certain Amendment and Waiver to Amended and
Restated Credit and Guaranty Agreement dated as of November 15, 2011 among
Borrower, Administrative Agent, the Lenders party thereto and the Guarantors
listed on the signature pages thereto.

“Buyback Amendment Effective Date” has the meaning assigned to that term in
Section V of the Buyback Amendment.

“Permitted Buyback Indebtedness” means indebtedness incurred pursuant to
Section 6.1(p).

“Pledge and Security Agreement” means that certain Pledge and Security
Agreement, dated as of December 31, 2007, by and among Borrower, each Guarantor
party thereto and Administrative Agent, as amended pursuant to the Buyback
Amendment to equally and ratably secure the Permitted Buyback Indebtedness on a
pari passu basis, and as it may be further amended, supplemented or otherwise
modified from time to time.

 

  (ii) Section 2.15(a) is hereby amended to add the following proviso:

“provided that, any prepayments made under Section 2.14 will be applied on a pro
rata basis (determined on the basis of the aggregate outstanding principal
amount of the Term Loans and Permitted Buyback Indebtedness outstanding at such
time); provided further that, the portion of such cash proceeds allocated to the
Permitted Buyback Indebtedness shall not exceed the amount of such Cash proceeds
required to be allocated to the Permitted Buyback Indebtedness pursuant to the
terms thereof, and the remaining amount, if any, of such Cash proceeds shall be
allocated to the Term Loans in accordance with the terms of the Credit
Agreement.

 

3



--------------------------------------------------------------------------------

  (iii) Section 2.16(g) is hereby amended by amending and restating the
introductory clause thereof in its entirety as follows:

“If an Event of Default shall have occurred and not otherwise been waived, and
the maturity of the Obligations shall have been accelerated pursuant to
Section 8.1, all payments or proceeds received by Administrative Agent hereunder
in respect of any of the Obligations (including that portion of the proceeds of
Collateral that are to be distributed with respect to the Obligations under the
terms of the Pledge and Security Agreement and the other Collateral Documents)
shall be applied as follows:”.

 

  (iv) Section 6.1 is hereby amended by deleting “and” at the end of clause (n),
replacing the period at the end of clause (o) with “;” and adding the following
new clause (p):

“(p) Indebtedness in an aggregate principal amount of up to $391.0 million (plus
any interest, fees and other amounts payable in respect thereto), the proceeds
of which are used to consummate the Borrower Repurchase Transaction, to prepay
or repay the Loans and other Obligations and to pay fees and expenses with
respect to the foregoing; provided that the Permitted Buyback Indebtedness
(i) shall have a weighted average life to maturity greater than the Term Loans,
(ii) will not require any scheduled amortization greater than 1% per annum,
(iii) shall not be secured by any assets of the Borrower and the Guarantors
other than the Collateral and (iv) shall not be guaranteed by any Person other
than the Guarantors.”

 

  (v) Section 6.2 is hereby amended by deleting “and” at the end of clause (l),
replacing the period at the end of clause (m) with “; and” and adding the
following new clause (n):

“(n) Liens on the Collateral securing the Permitted Buyback Indebtedness on a
pari passu basis with the Obligations.”

 

  (vi) Section 6.4 is hereby amended by replacing “or” at the end of clause
(ii) with “,” and adding the following at the end of clause (iii):

“or (iv) created pursuant to the documentation governing the Permitted Buyback
Indebtedness.”

 

  (vii) Section 8.1(b) is hereby amended by amending and restating such clause
thereof in its entirety as follows:

“(i) Failure of any Credit Party or any of their respective Subsidiaries to pay
when due any principal of or interest on or any other amount payable in respect
of one or more items of Indebtedness (other than Indebtedness referred to in
Section 8.1 (a)) in an aggregate principal amount of $50,000,000 or more
(including, but not limited to, Indebtedness incurred pursuant to Section 6.1
(p)),

 

4



--------------------------------------------------------------------------------

in each case beyond the grace period, if any, provided therefore; or (ii) breach
or default by any Credit Party with respect to (x) any other terms in the case
of Indebtedness incurred pursuant to Section 6.1 (p) and (y) any other material
term in the case of other Indebtedness, which in either case is, in the
individual or aggregate principal amounts referred to in clause (i) above or any
loan agreement, mortgage, indenture or other agreement relating to such item(s)
of Indebtedness, in each case beyond the grace period, if any, provided
therefore, if the effect of such breach or default is to cause, or to permit the
holder or holders of that Indebtedness (or a trustee on behalf of such holder or
holders), to cause, that Indebtedness to become or be declared due and payable
(or redeemable) prior to its stated maturity or the stated maturity of any
underlying obligation, as the case may be;”

SECTION III. AMENDMENTS TO COLLATERAL DOCUMENTS

Borrower, the Guarantors and the Lenders executing this Buyback Amendment hereby
authorize and direct the Administrative Agent to enter into amendments,
amendments and restatements and/or other modifications to the Collateral
Documents deemed reasonably necessary by the Administrative Agent to establish
pari passu rights in and grant a pari passu security interest in the Collateral
for the benefit of the holders of any Permitted Buyback Indebtedness and to
establish rights on the part of holders of Permitted Buyback Indebtedness
(including, for the avoidance of doubt, principal, interest, fees and other
amounts payable in respect thereto) to receive proportionate payments and
recoveries on the Collateral based upon the amount of Permitted Buyback
Indebtedness in relation to the amount of outstanding Obligations; provided
that, in any event, the Requisite Lenders shall have the right and opportunity
to review a draft of, and provide comments to, any amendment, amendment and
restatement or modification to the Pledge and Security Agreement prior to the
Buyback Amendment Effective Date, and any amendments, amendments and
restatements or modifications to the other Collateral Documents shall follow the
same collateral sharing structure and implement the provisions of such
amendment, amendment and restatement or modification to the Pledge and Security
Agreement, in each case with such modifications as may be required under local
law or practice. Notwithstanding anything to contrary in this Section III,
Requisite Lenders acknowledge that the Pledge and Security Agreement attached
hereto as Annex A (and comparable changes to the other Collateral Documents) is
acceptable to them.

SECTION IV. LIMITATION OF WAIVERS AND AMENDMENTS.

This Buyback Amendment shall be limited precisely as written and relate solely
to the amendment and waiver of the provisions of the Credit Agreement in the
manner and to the extent described in Section I and Section II above, and
nothing in this Buyback Amendment, nor any actions taken or not taken by any
Agent or any Lender pursuant to this Buyback Amendment or any other Credit
Document, shall or shall be deemed to:

 

  (i)

constitute an amendment or waiver of compliance by Borrower or any other Credit
Party with respect to any other term, provision or condition of the Credit

 

5



--------------------------------------------------------------------------------

  Agreement, any other Credit Document or any other instrument or agreement
referred to therein; or

 

  (ii) prejudice any right or remedy that any Agent or Lender may now have or
may have in the future under or in connection with the Credit Agreement, any
other Credit Document or any other instrument or agreement referred to therein.

Except as expressly set forth herein, the terms, provisions and conditions of
the Credit Agreement and the other Credit Documents shall remain in full force
and effect and in all other respects are hereby ratified and confirmed.

SECTION V. CONDITIONS TO EFFECTIVENESS

This Buyback Amendment shall become effective as of the date hereof only upon
the satisfaction of all of the following conditions precedent (the date of
satisfaction of such conditions being referred to herein as the “Buyback
Amendment Effective Date”):

A. Execution. Administrative Agent shall have received a counterpart signature
page of this Buyback Amendment duly executed by Borrower, each of the other
Credit Parties party hereto and Lenders comprising Requisite Lenders.

B. Fees. Agents shall have received all fees and other amounts due and payable
on or prior to the Buyback Amendment Effective Date, including, to the extent
invoiced, reimbursement or other payment of all out-of-pocket expenses required
to be reimbursed or paid by Borrower hereunder or under any other Credit
Document.

C. Consents. Each Credit Party shall have obtained all material consents
necessary or advisable in connection with the transactions contemplated by this
Buyback Amendment.

SECTION VI. REPRESENTATIONS AND WARRANTIES

In order to induce the Lenders to enter into this Buyback Amendment and to amend
and waive certain provisions of the Credit Agreement in the manner provided
herein, each Credit Party that is a party hereto represents and warrants to each
Lender that the following statements are true and correct in all material
respects:

A. Requisite Power and Authority. Each Credit Party has all requisite power and
authority to enter into this Buyback Amendment and to carry out the transactions
contemplated by, and perform its obligations under, the Credit Agreement as
amended by this Buyback Amendment (the “Amended Agreement”) and the other Credit
Documents.

B. Authorization of Agreements. The execution and delivery by each Credit Party
of this Buyback Amendment, and the performance by each Credit Party of its
obligations under the Amended Agreement and the other Credit Documents, have
been duly authorized by all necessary action on the part of each Credit Party.

 

6



--------------------------------------------------------------------------------

C. No Conflict. The execution and delivery by each Credit Party of this Buyback
Amendment, the performance by each Credit Party of its obligations under the
Amended Agreement and under the other Credit Documents to which they are parties
and the consummation of the transactions contemplated by the Amended Agreement
and the other Credit Documents do not and will not: (i) violate (a) any
provision of any law or any governmental rule or regulation applicable to such
Credit Party, (b) any of the Organizational Documents of such Credit Party, or
(c) any order, judgment or decree of any court or other agency of government
binding such Credit Party, in each case, except to the extent such violation
would not reasonably be expected to have a Material Adverse Effect;
(ii) conflict with, result in a breach of or constitute (with due notice or
lapse of time or both) a default under any Contractual Obligation of such Credit
Party except to the extent such conflict, breach or default would not reasonably
be expected to have a Material Adverse Effect; (iii) result in or require the
creation or imposition of any Lien upon any of the properties or assets of such
Credit Party (other than any Liens created under any of the Credit Documents in
favor of Administrative Agent, on behalf of Secured Parties); or (iv) require
any approval of stockholders, members or partners or any approval or consent of
any Person under any Contractual Obligation of any Credit Party or any of their
respective Subsidiaries, except for such approvals or consents which will be
obtained on or before the Buyback Amendment Effective Date and disclosed in
writing to Lenders and except for any such approvals or consents the failure of
which to obtain will not have a Material Adverse Effect.

D. Governmental Consents. The execution and delivery by each Credit Party of
this Buyback Amendment, the performance by each Credit Party of the Amended
Agreement and the other Credit Documents to which they are parties and the
consummation of the transactions contemplated by this Buyback Amendment, the
Credit Agreement and the other Credit Documents do not and will not require any
material registration with, consent or approval of, or notice to, or other
action to, with or by, any Governmental Authority except registrations,
consents, approvals, notices and other actions which have been duly obtained,
taken, given or made and are in full force and effect.

E. Binding Obligation. The Amended Agreement has been duly executed and
delivered by each Credit Party that is a party hereto and thereto, and is the
legally valid and binding obligation of such Credit Party, enforceable against
such Credit Party in accordance with its respective terms, except as may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability.

F. Absence of Default. No event has occurred and is continuing or will result
from the consummation of the transactions contemplated by this Buyback Amendment
that would constitute an Event of Default or a Default.

SECTION VII. ACKNOWLEDGMENT AND CONSENT

Each Guarantor hereby acknowledges that it has reviewed the terms and provisions
of the Credit Agreement and this Buyback Amendment and consents to the waiver of
the Credit Agreement effected pursuant to this Buyback Amendment. Each “Grantor”
under and as defined in the applicable Collateral Documents and each Guarantor
hereby confirms that each Credit

 

7



--------------------------------------------------------------------------------

Document to which it is a party or by which it is otherwise bound and all
Collateral encumbered thereby will continue to guarantee or secure, as the case
may be, to the fullest extent possible in accordance with the Credit Documents
the payment and performance of all “Obligations” under each of the Credit
Documents to which it is a party (in each case as such terms are defined in the
applicable Credit Document).

Each Guarantor acknowledges and agrees that each of the Credit Documents to
which it is a party or by which it is otherwise bound shall continue in full
force and effect and that all of its obligations thereunder shall be valid and
enforceable and shall not be impaired or limited by the execution or
effectiveness of this Buyback Amendment. Each Guarantor represents and warrants
that all representations and warranties contained in the Credit Documents to
which it is a party or by which it is otherwise bound are true and correct in
all material respects (without duplication of any materiality qualifier
contained therein) on and as of the Buyback Amendment Effective Date to the same
extent as though made on and as of that date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties were true and correct in all material
respects (without duplication of any materiality qualifier contained therein) on
and as of such earlier date.

Each Guarantor acknowledges and agrees that (i) notwithstanding the conditions
to effectiveness set forth in this Buyback Amendment, such Guarantor is not
required by the terms of the Credit Agreement or any other Credit Document to
consent to the waivers to the Credit Agreement effected pursuant to this Buyback
Amendment and (ii) nothing in the Credit Agreement, this Buyback Amendment or
any other Credit Document shall be deemed to require the consent of such
Guarantor to any amendments or any future waivers to the Credit Agreement.

Each Lender party hereto acknowledges and agrees that the Administrative Agent
may act as agent for the lenders under the Permitted Buyback Indebtedness with
respect to all matters relating to the Collateral and the Collateral Documents.

SECTION VIII. MISCELLANEOUS

A. Reference to and Effect on the Credit Agreement and the Other Credit
Documents.

(i) On and after the Buyback Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words
of like import referring to the Credit Agreement, and each reference in the
other Credit Documents to the “Credit Agreement”, “thereunder”, “thereof” or
words of like import referring to the Credit Agreement shall mean and be a
reference to the Credit Agreement as amended by this Buyback Amendment.

(ii) Except as specifically (and solely to the limited extent) set forth or
provided for in this Buyback Amendment, the Credit Agreement and the other
Credit Documents (including any exhibits, schedules and annexes thereto) shall
remain in full force and effect and are hereby ratified and confirmed.

(iii) Except as expressly set forth in Section I hereof, the execution, delivery
and performance of this Buyback Amendment shall not constitute a waiver of any
provision of, or

 

8



--------------------------------------------------------------------------------

operate as a waiver of any right, power or remedy of the Administrative Agent or
any Lender under, the Credit Agreement or any of the other Credit Documents.

B. Headings. Section and subsection headings in this Buyback Amendment are
included herein for convenience of reference only and shall not constitute a
part of this Buyback Amendment for any other purpose or be given any substantive
effect.

C. Applicable Law. THIS BUYBACK AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF.

D. Counterparts. This Buyback Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document.

E. Confidentiality. The parties hereto hereby acknowledge and agree that this
Buyback Amendment and the transactions contemplated hereby shall be subject to
the confidentiality provisions of the Credit Agreement.

[Remainder of page intentionally left blank]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Buyback Amendment to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

 

OZ MANAGEMENT LP By:   Och-Ziff Holding Corporation, its general partner

 

By:  

/s/ Joel M. Frank

  Name:   Joel M. Frank   Title:   Chief Financial Officer

 

OZ ADVISORS LP By:   Och-Ziff Holding Corporation, its general partner

 

By:  

/s/ Joel M. Frank

  Name:   Joel M. Frank   Title:   Chief Financial Officer

 

OZ ADVISORS II LP By:   Och-Ziff Holding LLC, its general partner

 

By:  

/s/ Joel M. Frank

  Name:   Joel M. Frank   Title:   Chief Financial Officer

 

OCH-ZIFF HOLDING II LLC By:   OZ Management LP, its member By:   Och-Ziff
Holding Corporation, its general partner

 

By:  

/s/ Joel M. Frank

  Name:   Joel M. Frank   Title:   Chief Financial Officer

 



--------------------------------------------------------------------------------

OZ MANAGEMENT II LP By:   Och-Ziff Holding II LLC, its general partner By:   OZ
Management LP, its member By:   Och-Ziff Holding Corporation, its general
partner

 

By:  

/s/ Joel M. Frank

  Name:   Joel M. Frank   Title:   Chief Financial Officer

 

OZSC GP, LLC By:   OZ Advisors LP, its member By:   Och-Ziff Holding
Corporation, its general partner

 

By:  

/s/ Joel M. Frank

  Name:   Joel M. Frank   Title:   Chief Financial Officer

 

OZSC GP, L.P. By:   OZSC GP, LLC, its general partner By:   OZ Advisors LP, its
member By:   Och-Ziff Holding Corporation, its general partner

 

By:  

/s/ Joel M. Frank

  Name:   Joel M. Frank   Title:   Chief Financial Officer



--------------------------------------------------------------------------------

OZ EUREKA FUND GP, L.P. By:   OZ Eureka Fund GP, LLC, its general partner By:  
OZ Advisors LP, its member By:   Och-Ziff Holding Corporation, its general
partner

 

By:  

/s/ Joel M. Frank

  Name:   Joel M. Frank   Title:   Chief Financial Officer

 

OZ STRUCTURED PRODUCTS

      OVERSEAS FUND GP, L.P.

  By:   OZ Structured Products Overseas Fund   GP, LLC, its general partner  
By:   OZ Advisors II LP, its member   By:   Och-Ziff Holding LLC,   its general
partner

 

By:  

/s/ Joel M. Frank

  Name:   Joel M. Frank   Title:   Chief Financial Officer

 

OZ STRUCTURED PRODUCTS

      FUND GP, L.P.

  By:   OZ Structured Products Fund GP, LLC,   its general partner   By:   OZ
Advisors LP, its member   By:   Och-Ziff Holding Corporation,   its general
partner

 

By:  

/s/ Joel M. Frank

  Name:   Joel M. Frank   Title:   Chief Financial Officer

 

OCH-ZIFF ENERGY FUND GP, L.P.   By:   Och-Ziff Energy Fund GP, LLC,   its
general partner   By:   OZ Advisors LP, its managing member   By:   Och-Ziff
Holding Corporation,   its general partner

 

By:  

/s/ Joel M. Frank

  Name:   Joel M. Frank   Title:   Chief Financial Officer



--------------------------------------------------------------------------------

OZ GLOBAL CREDIT DOMESTIC   PARTNERS GP, LTD.   By:   OZ Advisors LP, its member
  By:   Och-Ziff Holding Corporation,   its general partner

 

By:  

/s/ Joel M. Frank

Name:   Joel M. Frank Title:   Chief Financial Officer

 

OZ GLOBAL CREDIT OVERSEAS FUND   GP, LTD.   By:   OZ Advisors II LP, its member
  By:   Och-Ziff Holding LLC,   its general partner

 

By :  

/s/ Joel M. Frank

Name:   Joel M. Frank Title:   Chief Financial Officer

 



--------------------------------------------------------------------------------

GOLDMAN SACHS CREDIT PARTNERS L.P., as Administrative Agent By:  

/s/ Robert Ehudin

  Authorized Signatory

 



--------------------------------------------------------------------------------

GOLDMAN SACHS CREDIT PARTNERS L.P., as a Lender By:  

/s/ Robert Ehudin

  Authorized Signatory

 



--------------------------------------------------------------------------------

LEHMAN COMMERCIAL PAPER INC., as Syndication Agent and as a Lender By:  

/s/ Ahuva Schwager

  Name:   Ahuva Schwager   Title:   Authorized Signatory

 